Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10807761 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because each claim a container and blank for making comprising attachment connecting features having connecting tabs and connection apertures and a support tab located between the connecting tabs.
Claim Objections
Claim 13 is objected to because of the following informalities:  Claim 13 line 8 is concluded with a period instead of a comma.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites that the chamfer “is arranged at an angle of greater than 45 degrees”.  It is unclear as to a line of reference that said angle is being measured against.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-9, 13, 16, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nederveld (US 4884741 A).
Regarding claims 1, 6-9, 13, 16, and 19-20, Nederveld teaches a shipping container and blank for making comprising a first main panel (11); a second main panel (13) connected to the first main panel; a third main panel (12) connected to the second main panel; a fourth main panel (14) connected to the third main panel; and a connection panel (between folds 23 and 30) connected to the fourth main panel, each main panel further comprising at least one upper panel, at least one central panel, and at least one lower panel (Col 2 lines 55-61; Examiner notes that the closure panels are mirrored on the top and bottom of the box), wherein at least one upper panel comprises an attaching connection feature (17a/18a), wherein at least one lower panel comprises an attaching connection feature (17a/18a mirrored on an opposing closure), wherein at least one upper panel comprises a receiving connection feature (21/22), wherein at least one lower panel comprises a receiving connection feature (21/22 mirrored on an opposing closure), wherein at least one attaching connection feature comprises a connecting tab (26) and wherein at least one receiving connection feature comprises a connection aperture (22a), wherein the connection aperture is defined in the panel (15) containing the receiving connection feature, wherein one upper panel comprises two connecting tabs (26/27) and a support tab (28) located between the connecting tabs (see Fig. 1), and wherein a recess (25) is defined between each of the connecting tabs and the support tab.  Examiner considers a width of the supporting tab at its base to be wider than that of the connecting tabs.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 10-12, 14-15, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nederveld in view of Ritter (US 5022582 A).
Regarding claims 2-5, 10-12, 14-15, and 17-18, Nederveld discloses the claimed invention except for chamfering distal edges of the connecting tabs.  Ritter teaches a corrugated box flap locking feature for produce and the like wherein connecting tabs (31/33) and support tabs (35) define chamfers at outer ends of the tabs (see Fig. 1).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to chamfer the ends of the connecting tabs of Nederveld’s closures in order to have tabs that are more easily are inserted into locking apertures (Ritter; Col 1 lines 55-65).  Examiner notes that chamfering creates slims portions and expanded portions of the tabs and associated recesses.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734